  Case 19-20093        Doc 26     Filed 09/24/19 Entered 09/24/19 13:06:53             Desc Main
                                    Document     Page 1 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                         )                Chapter 13
                Kim O Taylor                   )
                                               )                Case No. 19-20093
                                               )
                Debtor(s).                     )                Honorable Jack B. Schmetterer


                                      NOTICE OF MOTION

TO:      Patrick S Layng, U.S. Trustee, Via Electronic Filing
         The Honorable Judge Jack B. Schmetterer, Via Electronic Filing
         Tom Vaughn, Chapter 13 Trustee, Via Electronic Filing
         Kim O Taylor, 833 N Richmond, 2nd Floor Chicago, IL 60622, Via US Mail
         Additional Creditors, see attached service list


       PLEASE TAKE NOTICE that on October 2, 2019 at 10:00 a.m., or as soon thereafter as I
may be heard, I shall appear before the Honorable Judge Jack B. Schmetterer or any other
Bankruptcy Judge presiding at 219 South Dearborn, Courtroom 682, Chicago, Illinois 60604,
and present the attached Motion to Vacate Payroll Control Order, and shall request that the
attached Order be entered, at which time you may appear if so desired.

                                                                /s/ David H. Cutler
                                                                David H. Cutler, ESQ
                                                                Attorney for Debtor(s)
                                                                Cutler & Associates Ltd.
                                                                4131 Main St.
                                                                Skokie IL 60076
                                                                (847) 673-8600

                                CERTIFICATE OF SERVICE

        The undersigned, an Attorney, does hereby certify that a copy of this Notice and Motion
was filed AND sent electronically and via US MAIL to the above captioned by 6:00 p.m. on or
before September 24, 2019.

                                                                /s/ David H. Cutler
                                                                David H. Cutler, ESQ
  Case 19-20093         Doc 26     Filed 09/24/19 Entered 09/24/19 13:06:53             Desc Main
                                     Document     Page 2 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                          )              Chapter 13
                        Kim O Taylor            )
                                                )              Case No. 19-20093
                                                )
                        Debtor(s).              )              Honorable Jack B. Schmetterer


                   MOTION TO VACATE PAYROLL CONTROL ORDER

         NOW COMES the Debtor, Kim O Taylor, by and through her attorneys, Cutler and

Associates, Ltd., and moves this court to vacate Payroll Control Order entered on July 29, 2019

[doc. 16], and in support thereof state as follows:

         1.    On July 17, 2019 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

         2.    Debtor’s Plan has not yet been confirmed.

         3.    Per Debtor’s request Order for Payroll Control was filed on July 27, 2019 [doc 15].

               and subsequently entered on July 29, 2019, [doc. 16].

         4.    The payroll order filed on July 27, 2019 [doc 15] listed the incorrect employer for

               the Debtor.

         5.    That the order is in effect for the Debtor with the wrong employer.

         6.    That the Debtor currently has two payroll orders in effect, [doc 16] and [doc 21].

         7.    That [doc 21] is the correct payroll order, with the correct employer.

         8.    That the Debtor’s employer for the order entered on July 29, 2019, [doc. 16],

               requires a court order to stop withholding the Debtor’s pay which is causing the

               Debtor financial strain.

         WHEREFORE Debtor, Kim O Taylor, prays that this honorable court enter an order

vacating Payroll Control Order dated July 29, 2019, [doc. 16].


                                                      2
Case 19-20093   Doc 26   Filed 09/24/19 Entered 09/24/19 13:06:53    Desc Main
                           Document     Page 3 of 3




                                               By:   /s/ David H. Cutler
                                                     David H. Cutler, ESQ
                                                     Attorney for Debtor(s)
                                                     Cutler and Associates, Ltd.
                                                     4131 Main St.
                                                     Skokie IL 60076
                                                     (847) 673-8600




                                     3
